DETAILED ACTION
This communication is responsive to the instant application filed on 02/27/2021.
Claims 1, 9, and 17 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 02/27/2021 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP §609.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims do not amount to significantly more than an abstract idea.
Regarding claim 1, the claim recites language of: 
“a network interface configured to receive a digital token that is created by software application of a blockchain network and which comprises a predefined data structure; and 
a processor configured to 
determine, via a network node, an assessed value of the digital token based on an assessment of a plurality of attributes of the digital token, 
embed, via the network node, the assessed value and an identifier of the blockchain network of the network node within a data container that is included in the predefined data structure of the digital token, and 
store the digital token with the embedded assessed value at a blockchain memory address.”

In fact, the limitation of “determine, …, an assessed value of the digital token based on an assessment of a plurality of attributes of the digital token”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mental concepts performed in the mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s) (e.g., the “a processor”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III.
**** Similar analysis to independent claims 9 and 17, respectively.

Regarding claims 1, 9, and 17, the remaining limitations do not integrate the judicial exception into a practical application. For instance, the additional element, e.g., “a processor” and/or “memory”, “a blockchain network”, “network interface”, “a network node”, and “a non-transitory computer-readable medium” are known as generic computing components for performing the computing functions of the above indicated of “determining…” step which amounts no more than mere instructions to apply the exception using the generic computing components, see Mayo, 566 U.S. AT 84. Next, the additional steps of receive/receiving, embed/embedding, and store/storing represent an insignificant extra solution activity because these additional steps including in the claims as the computing functions for the assess value and an identifier with the predefined data structure of the digital token being stored in blockchain memory address. As such, these additional steps/limitations do not integrate into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)-(h).

Furthermore, independent claims 1, 9, and 17 do not include additional elements/limitations beyond the judicial exception that, alone or in combination, are not “well-understood, routine, conventional” (see MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor” and/or “memory”, “a blockchain network”, “network interface”, “a network node”, and “a non-transitory computer-readable medium” for performing the determine/determining step amounts to no more than mere instructions/functions to apply the exception using the highly generic computing components and are being only used as tools that are well-understood, routine, conventional amount to no more than implementing the abstract idea with a computerized system. Merely instructions to apply an exception using at least a generic computer component cannot provide an inventive concept.  Next, the claim recites additional steps: receive/receiving, embed/embedding, and store/storing represent an insignificant extra solution activity because these additional steps including in the claims as the computing functions for the assess value and an identifier with the predefined data structure of the digital token being stored in blockchain memory address which do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering via networks (e.g., a blockchain network and a network node), see Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Hence, these collective functions merely provide conventional computer implementation.
For the at least above reasons, independent claims 1, 9, and 17 are not patented eligibility.

Claims 2-8, 10-16, and 18-20 depend on independent claims 1, 9, and 17 and include all the limitations of claims 1, 9, and 17; and hence, claims 2-8, 10-16, and 18-20 recite the same as being the above abstract idea as well.
Regarding claim 2, the claim recites additional limitation of “wherein the processor is further configured to embed a unique token identifier of the digital token within the data container” which is not integrated into a practical application. The additional element “the processor” is a generic computing component for performing the additional step or embed/embedding, which represents an insignificant extra solution activity.  This additional limitation merely functions to apply the exception using the highly generic computing components that are well-understood, routine, conventional to a skill artisan in the relevant technical field of gathering data over a network, see Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). For these reasons, the additional limitations/elements in the claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 3, the claim recites additional limitation of “wherein the processor is further configured to determine whether or not the source code of the digital token can be verified, and determine the assessed value based on whether or not the source code of the digital token can be verified” which is not integrated into a practical application. The additional element “the processor” is a generic computer component and is being only used as a tool. Plus, the “determine” and “determine…”, as drafted, are mental processes for performing in the mind that falls in the “Mental Processes” grouping of abstract idea (see MPEP 2106.04 (a)(2), part III). Thus, the additional elements/limitations, when considered both individually and as an combination, do not amount to significantly more than the abstract idea. 

Regarding claim 4, the claim recites further additional limitation of “wherein the processor is further configured to identify a security protocol of a blockchain network where the digital token is issued, and determine the assessed value based on the identified security protocol” which is not integrated into a practical application. The additional element “the processor” is a generic computer component and is being only used as a tool. Plus, the “identify” and “determine…”, as drafted, are mental processes performing in the mind that falls in the “Mental Processes” grouping of abstract idea (see MPEP 2106.04 (a)(2), part III). Thus, the additional elements/limitations, when considered both individually and as an combination, do not amount to significantly more than the abstract idea. 

Regarding claim 5, the claim recites further additional limitation of “wherein the processor is further configured to detect a previous assessed value stored within the data container, and determine the assessed value of the digital token based on the previous assessed value.” which are not integrate the judicial exception into a practical application. The additional element “the processor” is a generic computer component and is being only used as a tool. The step of “detect…” does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. The additional step of “determine”, as drafted, is a mental process for performing in the mind that falls in the “Mental Processes” grouping of abstract idea (see MPEP 2106.04 (a)(2), part III). Thus, the additional elements/limitations, when considered both individually and as an combination, do not amount to significantly more than the abstract idea. 

Regarding claim 6, the claim recites further additional limitation of “wherein the previous assessed value is generated by another network node in a different blockchain network” does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the additional elements/limitations, when considered both individually and as an combination, do not amount to significantly more than the abstract idea. 

Regarding claim 7, the claim recites additional limitation of “wherein the processor is further configured to transfer the digital token within the embedded assessed value via a blockchain request stored on the blockchain” which are not integrate the judicial exception into a practical application. The additional element “the processor” is a generic computer component and is being only used as a tool. The step of “transfer…” does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the additional elements/limitations, when considered both individually and as an combination, do not amount to significantly more than the abstract idea. 

Regarding claim 8, the claim recites additional limitations of “wherein the processor is further configured to determine a number of transfers of the digital token that have occurred via the blockchain network, and embed an identifier of the determined number of transfers of the digital token within the data container.” which is not integrated the judicial exception into a practical application. The “to determined”, as drafted, is a mental process for performing in the mind that falls in the “Mental Processes” grouping of abstract idea (see MPEP 2106.04 (a)(2), part III).  Also, the additional element “the processor” is a generic computer component for perform the computing function of “embed” that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering data via a network, see Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  For these reasons, the additional limitations/elements in the claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claims 10-16 and 18-20, the claims are essentially the same or at least similar recitation as claims 2-8 except that they set forth the claimed invention as the method and the non-transitory computer-readable medium rather than an apparatus respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 2-8.

For at least above reasons, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-11, 13, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton et al., US Pub. No. 20220198559 (hereinafter as “Dalton”).
Regarding claim 1, Dalton teaches an apparatus comprising: 
a network interface configured to receive a digital token that is created by software application of a blockchain network and which comprises a predefined data structure (see fig. 5, element 512 – network interface component; pars. 0074-75 and 0080 “receive messages, data, information and instructions, including one or more programs (i.e., application code) through communication link 530 and communication interface 512”; Abstract discloses: “distributed ledger technology-based networks (DLTNs) operating a UTXO-based token transaction model (which can include blockchain networks). Some embodiments comprise receiving a request to transfer a UTXO token in a DLTN operating a UTXO-based token transaction model.”; and par. 0083: “a blockchain network or a distributed ledger technology-based network (DLTN)….”, fig. 2A as shown the predefined data structure, and 0030: “a UTXO token that is generated from an existing UTXO token using the child UTXO token generation process”); and 
a processor (par. 0075 “a computer processing component 504 (e.g., processor,…”) configured to 
determine, via a network node (fig. 1 shown as the network node(s), and par. 0014: “a distributed ledger technology-based network (DLTN) operating an unspent transaction output (UTXO) token transaction model... In some instances, a DLTN can be or support a blockchain network. In some embodiments, a DLTN may comprise multiple computing nodes communicating with each other via a peer-to-peer communication system about transactions occurring on the DLTN... In some cases, most or all computing nodes that make up a DLTN may include a copy of the smart contract, which may communicate with each other about the transactions occurring on the DLTN.”; and par. 0022: “ distributed ledger technology-based network (DLTN) system, according to various aspects of the present disclosure. In some embodiments, the DLTN or blockchain network 100 may include multiple computing nodes 102a-102e configured to communicate among each other via a peer-to-peer (P2P) connection…”), an assessed value of the digital token based on an assessment of a plurality of attributes of the digital token (fig. 2A and par. 0031: “the genesis UTXO token with a value of 10 (e.g., in some arbitrary unit) is partitioned into two child UTXO tokens 202b, 202c having a value of 6 and 4, respectively. In some embodiments, the child UTXO tokens 202b, 202c may have same data structure as that of the genesis UTXO token 202a… identifying the first token of the family of UTXO tokens 202a-202h, a previous-tokens array 210b listing the identifiers of the ancestral UTXO tokens that preceded the child UTXO token 202b and a previous-tokens count indicator 212b indicating the number of ancestral UTXO tokens since the start of the family of UTXO tokens 202a-202h”), 
embed, via the network node, the assessed value and an identifier of the blockchain network of the network node within a data container that is included in the predefined data structure of the digital token (fig. 2A, for instance, the element 204a is shown the Token Id, and elements 20a and 208a are shown assessed value(s) of the container 200 of the network nodes (fig. 1), within the block 202a as interpreted as the data container that is included in the predefined data structure, see pars. 0029: “the genesis UTXO token 202a may include a genesis token identifier 204a uniquely identifying the genesis UTXO token 202a on the DLTN, a genesis UTXO token amount indicator 206a indicating the value of the genesis UTXO token 202a, a first token identifier 208a identifying the first token of the family of UTXO tokens 202a-202h, a previous-tokens array 210a listing the identifiers of ancestral UTXO tokens that preceded the genesis UTXO token 202a, i.e., the identifiers of UTXO tokens that existed in the ancestral line from the first UTXO token of the family of UTXO tokens 202a-202h to the genesis UTXO token 202a, and a previous-tokens count indicator 212a indicating the number of the ancestral UTXO tokens since the start of the family of UTXO tokens 202a-202h…”, and 0034: “the data structure of a child UTXO token generated from a parent UTXO token may include information or data related to or identifying the UTXO tokens ... In such cases, when generating the child UTXO token 202g from the parent UTXO token 202d, the data structure of the child UTXO token 202g may include information or data related to or identifying each of the ancestral UTXO tokens 202a, 202c, 202d…”); and
store the digital token with the embedded assessed value at a blockchain memory address. (fig. 4 element 430 and par. 0039: “stored as a HashMap where the token identifier of a UTXO token may be uniquely associated with the memory address of the memory or storage system where the token identifier may be listed. For instance, if a UTXO token 202c has been identified as a tainted UTXO token and included in the clawback list, the token identifier 204c (i.e., “0x72”) may be located at the memory address “0x72””).

Regarding claim 2, Dalton teaches: wherein the processor is further configured to embed a unique token identifier of the digital token within the data container (Dalton: fig. 2A, for instance, the element 204a is shown the Token Id, and elements 20a and 208a are shown assessed value(s) of the container 200, and par. pars. 0029: “the genesis UTXO token 202a may include a genesis token identifier 204a uniquely identifying the genesis UTXO token 202a on the DLTN, a genesis UTXO token amount indicator 206a indicating the value of the genesis UTXO token 202a, a first token identifier 208a identifying the first token of the family of UTXO tokens 202a-202h, a previous-tokens array 210a listing the identifiers of ancestral UTXO tokens that preceded the genesis UTXO token 202a, i.e., the identifiers of UTXO tokens that existed in the ancestral line from the first UTXO token of the family of UTXO tokens 202a-202h to the genesis UTXO token 202a, and a previous-tokens count indicator 212a indicating the number of the ancestral UTXO tokens since the start of the family of UTXO tokens 202a-202h…”) 

Regarding claim 3, Dalton teaches: wherein the processor is further configured to determine whether or not the source code of the digital token can be verified, and determine the assessed value based on whether or not the source code of the digital token can be verified (Dalton: par. 0044: “a computing node tasked with handling the transfer request (e.g., the computing node of the DLTN participant or that of the token administrator) may have to verify, prior to allowing the transfer of the payment UTXO token, that the token identifier of the payment UTXO token has not been included in a clawback list in the DLTN or that the payment UTXO token is not a descendant of a UTXO token with a token identifier contained in the clawback list.”, wherein the token includes source code (i.e., encrypt code/encode), fig. 2A, and par. 0040, e.g., “The computing node may then check the UTXO HashMap to determine if there exists a UTXO token with the generated second UTXO token identifier (e.g., and identify the UTXO token as the second child of the tainted UTXO token if it exists in the UTXO HashMap). The computing node may then repeat the above process while incrementing the index (e.g., or selecting the next index in the list of indices) until the computing node determines that there is no UTXO token stored in the UTXO HashMap that corresponds to a UTXO token identifier generated by applying the hashing function or algorithm to the token identifier of the tainted UTXO token and an incremented index. Because the hash function can be deterministic and can generate the same output for the same input, in some instances, the claw back process can potentially emulate previous token generation processes.”)  

Regarding claim 5, Dalton teaches: wherein the processor is further configured to detect a previous assessed value stored within the data container, and determine the assessed value of the digital token based on the previous assessed value (Dalton: see fig. 2A at elements 210a and 210b as “Prev Token”, par. 0004: “a genesis token identifier that identifies at least one of a genesis UTXO token from which the first UTXO token is descended or a first previous tokens array…”, and 0031: “identifying the first token of the family of UTXO tokens 202a-202h, a previous-tokens array 210b listing the identifiers of the ancestral UTXO tokens that preceded the child UTXO token 202b and a previous-tokens count indicator 212b indicating the number of ancestral UTXO tokens since the start of the family of UTXO tokens 202a-202h…”).  

Regarding claim 7, Dalton teaches: wherein the processor is further configured to transfer the digital token within the embedded assessed value via a blockchain request stored on the blockchain (Abstract: “receiving a request to transfer a UTXO token in a DLTN operating a UTXO-based token transaction model.”, pars. 0006, e.g., “a request to transfer a first unspent transaction output (UTXO) token in a distributed ledger technology-based network (DLTN) operating a UTXO-based token transaction model”, and 0015: “a first user of a DLTN can use a first computing node of the DLTN to authorize the transfer of a number of tokens to an account or wallet belonging to a second user of the DLTN (e.g., corresponding to a second computing node of the DLTN)…”).  

Claims 9-11, 13, 15, 17-18, and 20 are rejected in the analysis of above claims 1-3, 5, 7, 9-11, 13, 15, 18, and 20; and therefor, the claims are rejected on that basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton, and further in view of Clark et al, US Pub. No. 20190109713 (hereinafter as “Clark”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claim 1. However, Dalton does not explicitly teach the limitation in the claim.
In the same field of endeavor (i.e., data processing), Clark teaches: wherein the processor is further configured to identify a security protocol of a blockchain network where the digital token is issued, and determine the assessed value based on the identified security protocol (par. 0069: “method to form a secure blockchain, comprising: i) authenticating and authorizing provenance of a network packet, the network packet comprising information; and ii) encoding at least a portion of the information into the secure blockchain”, and 0072, e.g., “the transaction may be configured to modify ownership of at least one token. In certain embodiments, for example, the transaction may be configured to create a smart contract…, for example, the transaction may be configured to encode data in a file. In certain embodiments, for example, the transaction may be requested by a requestor, wherein authenticating and authorizing provenance comprise: establishing a trust relationship (for example mutual authentication and authorization) with the requestor and separately with a node hosting the requestor” implies to the identify a security blockchain protocol as known by a skilled artisan, and pars. 0114-115, e.g., “protocol security”, “identification code”, and pars. 0123-124).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Clark would have provided Dalton with the above indicated limitation for performing security processing data via network  (Clark: Abstract, and pars. 011-115, and 0123-124).
	
Regarding claim 6, Clark teaches: wherein the previous assessed value is generated by another network node in a different blockchain network (par. 0002: “ systems, methods, and apparatuses to secure computer networks associated with distributed ledgers and their application against network-borne security threats”, wherein the distributed ledgers contain previous accessed value, see in par. 0696, e.g., “the chain of blocks (i.e., the blockchain) may be maintained to provide a history of the information added to the distributed ledger. In certain embodiments, for example, each added block may store a reproducible signature (for example a hash) indicative of a previous state of the blockchain, whereby any alteration of information in a previously-added block in the blockchain will be detected because the resulting signatures in subsequent blocks would not match previously stored signatures.”, and 0707-708).  
Claims 12, 14, and 19 are rejected in the analysis of above claims 4 and 6; and therefor, the claims are rejected on that basis.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton, and further in view of Code et al, US Pub. No. 20170214522 (hereinafter as “Code”).
Regarding claim 8, the claim is rejected by the same reasons set forth above to claim 1. However, Dalton does not explicitly teach the limitation in the claim.
 In the same field of endeavor (i.e., data processing), Code technically teaches: wherein the processor is further configured to determine a number of transfers of the digital token that have occurred via the blockchain network (see par. 0023: “a hashing operation may be performed 150 on the digital media file. The hashing function may track attributes of the digital media file as it persists through the distributed ledger. For example, number of uses, number of transfers, and chains of transfer (for example tracing a chain of parties distributing the tokenized media file to an end party within the network)”, and pars. 0030, e.g., “a blockchain or distributed ledger network… and “the transaction (digital token)…”), and embed an identifier of the determined number of transfers of the digital token within the data container (fig. 1, element 130, e.g., “Embed additional data with data file”, and wherein the “cryptographic key” is interpreted as the digital token as known by a skilled artisan, see par. 0017: “generating 120 a cryptographic key pair for the digital media file being tokenized. The key pair may comprise a public key/private key pair that is used to access the token within the distributed ledger…”, and 0023, e.g., “number of transfers”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Code would have provided Dalton with the above indicated limitation for performing the data, digital tokens, cryptographic keys (i.e., public or private keys) transferring in the blockchain via the distributed ledger network(s) efficiently (Code: Abstract, and pars. 0023 and 30).
Claim 16 is rejected in the analysis of above claim 8; and therefor, the claim is rejected on that basis.

Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169